DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed on 6/25/20 in claims 1-25, out of which claims 15-16, 19-22 and 25 are cancelled, remaining claims are 1-14, 17-18 and 23-24.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  7/24/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 17-18 and 23-24 are rejected under 35 U.S.C. 102 a(1) as being anticipated by Freda et al ( US 20160262024), henceforth, ‘024.
For claim 1, ‘024 discloses following limitations:
An access point (AP) device for controlling spectrum usage of a hierarchical communication system, in which a spectrum reserved for an Incumbent is usable by at least one user equipment (UE) for 

(‘024:  [0042] Each of the eNode-Bs 140a, 140b, 140c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink and/or downlink, and the like.  [0051] Most spectrum bands are not fully utilized, and portions of these bands may be available for other uses on a geographical or temporal basis. New technical solutions are emerging that may allow sharing in bands where such sharing was previously not feasible. In addition to increasing utilization, band sharing may be used as a mechanism or tool that can complement repurposing. For example, in the US, to enable shared access to the federal spectrum, the PCAST report proposes a hierarchical three-tiered model for shared access (see fig. 2).  [0067] The LSA approach to shared spectrum management may be summarized as follows: current incumbent usage may continue, while unused portions of the band in question may be exclusively assigned to a secondary user, such as a mobile broadband operator, or in some cases to two or more operators. [0059] When not using the spectrum fully, Tier 1 users may not exclude the spectrum use by other users.)
enforce the at least one UE into a mode protecting use of the spectrum by the Incumbent based on a spectrum request indication from the Incumbent; and
(‘024:[0059] In the PCAST hierarchical spectrum model 200 shown in FIG. 2, Tier 1 users have the highest priority when accessing the spectrum and are guaranteed protection from interference (to the extent possible). When not using the spectrum fully, Tier 1 users may not exclude the spectrum use by other users.
enable transmission of the at least one UE using the spectrum reserved for the Incumbent based 
on a spectrum availability indication from the Incumbent. 
([0051] Most spectrum bands are not fully utilized, and portions of these bands may be available 
for other uses on a geographical or temporal basis. New technical solutions are emerging that may allow sharing in bands where such sharing was previously not feasible. In addition to increasing utilization, band sharing may be used as a mechanism or tool that can complement repurposing (Reads on indication). For example, in the US, to enable shared access to the federal spectrum, the PCAST report proposes a hierarchical three-tiered model for shared access (see fig. 2). [0056] The concept of shared access to spectrum, which may effectively make a significant amount of new spectrum available, may enable new entrants to the market, e.g. new network operators and virtual network operators.[0003] For example, most of the spectrum bands are not fully utilized, and portions of them may be available for other uses on a geographical or temporal basis.  [0067] The LSA approach to shared spectrum management may be summarized as follows: current incumbent usage may continue, while unused portions of the band in question may be exclusively assigned to a secondary user, such as a mobile broadband operator, or in some cases to two or more operators.)

For claim 17, ‘024 discloses following limitations:
A user equipment (UE) for operating in a hierarchical communication system, in which a spectrum reserved for an Incumbent is usable by the UE for transmission when the spectrum is not required by the Incumbent, the UE comprising a processor configured to: 
switch the UE into a mode protecting use of the spectrum by the Incumbent based on a handover request to a first frequency band from a network device, and enable transmission of the UE using the spectrum reserved for the Incumbent based on a handover request to a second frequency band from the network device.  
(‘024: [0059] In the PCAST hierarchical spectrum model 200 shown in FIG. 2, Tier 1 users have the highest priority when accessing the spectrum and are guaranteed protection from interference (to the extent possible). When not using the spectrum fully, Tier 1 users may not exclude the spectrum ( use by other users. Tier 2 users may have lower priority when accessing the spectrum, and may need to register with a database to receive a temporary license for spectrum use.  [0003] Traditionally, spectrum use has been based on exclusive utilization of dedicated bands (frequency), and additional spectrum for mobile broadband has been created by repurposing of spectrum (i.e. moving incumbents to other bands (Reads on second frequency)). This happened for example with the 2.5 GHz band in most parts of the world, and more recently with the clearing of parts of the UHF band due to the digital switchover, known as the Digital Dividend. With time, the practice of repurposing has become more difficult due to the nature of the incumbent services that would need to be moved to other bands. In particular, repurposing of existing services that are widely in use is an extremely costly and lengthy undertaking. As a result, regulators have begun to realize that methods other than repurposing may be used to obtain new spectrum to solve the bandwidth crunch. For example, most of the spectrum bands are not fully utilized, and portions of them may be available for other uses on a geographical or temporal basis.)

Foi claim 23, ‘024 discloses following limitations:
An access point (AP) system for controlling spectrum usage of a hierarchical communication system, in which a spectrum reserved for an Incumbent 6is usable by at least one user equipment (UE) for transmission when the spectrum is not required by the Incumbent, 
wherein the AP system comprises a first processing component configured to enforce the at least one UE into a mode protecting use of the spectrum by the Incumbent based on a handover request to a first frequency band from a network device; and 
wherein the AP system comprises a second processing component configured to enable transmission of the at least one UE using the spectrum reserved for the Incumbent based on a handover request to a second frequency band from the network device.
systems 100 may also include a base station 114a and a base 
station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d to facilitate access to one or more communication networks. 
(‘024:  [0042] Each of the eNode-Bs 140a, 140b, 140c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink and/or downlink, and the like.  [0051] Most spectrum bands are not fully utilized, and portions of these bands may be available for other uses on a geographical or temporal basis. New technical solutions are emerging that may allow sharing in bands where such sharing was previously not feasible. In addition to increasing utilization, band sharing may be used as a mechanism or tool that can complement repurposing. For example, in the US, to enable shared access to the federal spectrum, the PCAST report proposes a hierarchical three-tiered model for shared access (see fig. 2).  [0067] The LSA approach to shared spectrum management may be summarized as follows: current incumbent usage may continue, while unused portions of the band in question may be exclusively assigned to a secondary user, such as a mobile broadband operator, or in some cases to two or more operators. [0059] When not using the spectrum fully, Tier 1 users may not exclude the spectrum use by other users.)
enforce the at least one UE into a mode protecting use of the spectrum by the Incumbent based on a spectrum request indication from the Incumbent; and
(‘024:[0059] In the PCAST hierarchical spectrum model 200 shown in FIG. 2, Tier 1 users have 
the highest priority when accessing the spectrum and are guaranteed protection from interference (to the extent possible). When not using the spectrum fully, Tier 1 users may not exclude the spectrum use by other users.
enable transmission of the at least one UE using the spectrum reserved for the Incumbent based 

([0051] Most spectrum bands are not fully utilized, and portions of these bands may be available for other uses on a geographical or temporal basis. New technical solutions are emerging that may allow sharing in bands where such sharing was previously not feasible. In addition to increasing utilization, band sharing may be used as a mechanism or tool that can complement repurposing (Reads on indication). For example, in the US, to enable shared access to the federal spectrum, the PCAST report proposes a hierarchical three-tiered model for shared access (see fig. 2). [0056] The concept of shared access to spectrum, which may effectively make a significant amount of new spectrum available, may enable new entrants to the market, e.g. new network operators and virtual network operators.[0003] For example, most of the spectrum bands are not fully utilized, and portions of them may be available for other uses on a geographical or temporal basis.  [0067] The LSA approach to shared spectrum management may be summarized as follows: current incumbent usage may continue, while unused portions of the band in question may be exclusively assigned to a secondary user, such as a mobile broadband operator, or in some cases to two or more operators.)

For claims 2, 18 and 24, ‘024 discloses all limitations of subject matter, applied to preceding claims 1, 17 and 23 respectively. In addition, ‘024 discloses following limitations:
a network interface with a controller of the hierarchical communication system, ( [0059] In the PCAST hierarchical spectrum model 200 shown in FIG. 2, Tier 1 users have the highest priority when accessing the spectrum and are guaranteed protection from interference (to the extent possible). When
 not using the spectrum fully,) in particular wherein the controller comprises a Spectrum Access System 
(SAS) controller ([0061] The creation of a receiver management framework was also planned, in which receiver interference limits may be defined for federal systems and may be used by the SAS for making spectrum allocation decisions )  or a Licensed Shared Access (LSA) system controller,( [0013] FIG. 
 LSA) spectrum sharing model;) 
 wherein the processor is configured to receive the spectrum request indication and/or the spectrum availability indication via the network interface (See claim 36, shared spectrum management, comprising a processor ).  

For claim 4, ‘024 discloses all limitations of subject matter, as applied to preceding claim 1. In addition, ‘024 discloses following limitation, as follows:
a user interface with the at least one UE, in particular at least one RLAN UE, wherein the processor is configured to transmit a message enforcing the at least one UE into the mode protecting use of the spectrum by the Incumbent via the user interface to the at least one UE; and wherein the processor is configured to transmit a message enabling transmission of the at least one UE using the reserved spectrum via the user interface to the at least one UE. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over '024, as applied to claim 1 as above, and further in view of SUN (US 20190059000), henceforth, ‘9000.
For claim 5,  ‘024 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitations, which are disclosed by ‘9000, as follows:
wherein the processor is configured to create groups of users affected by the spectrum request indication from the Incumbent.  
(‘9000:  [0020] According to another preferred embodiment of the present disclosure, the processor is further configured to coordinate, according to information about secondary system apparatuses managed by other spectrum management device and proxy apparatus information from the other spectrum management device, grouping of the one or more secondary system apparatuses and the secondary system apparatuses managed by the other spectrum management device with the other spectrum management device, so that secondary system apparatuses in a same group request the geographic location database for the available spectrum resources via a same proxy apparatus in group.
It would have been obvious to a person of ordinary skill to have before the date of invention to have combined limitations of ‘9000 with those of ‘024 for the advantage of coordinating, according to information about secondary system apparatuses.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over '024, as applied to claim 1 as above, in view of ‘9000 , and further in view of Yao et al (US 20200053649), henceforth, ‘649.
For claim 6,  ‘024 in view of ‘9000 discloses all limitations of subject matter, as applied to preceding claims 1 and 5, with the exception of following limitations, which are disclosed by ‘649, as follows:
wherein the processor is configured to prepare one or more vacating actions to the affected 
groups of users, in particular wherein the one or more vacating actions comprising comprise sleep mode 

  (‘649:  see claim 33,  processor, wherein the processor is configured to send a wireless signal comprising control information, wherein the control information is used for instructing a specified second station in a sleep state to perform at least one operation of a group consisting of: state update, sleep mode transition, leaving the sleep state, and an operation after leaving the sleep state. It would have been obvious to a person of ordinary skill to have before the date of invention to have combined limitations of ‘9000 with those of ‘024 for the advantage of coordinating, according to information about secondary system apparatuses.
It would have been obvious to a person of ordinary skill to have before the date of invention to have combined limitations of ‘649 with those of ‘024 in view of ‘9000 for the advantage of sending a wireless signal comprising control information to change mode of devices.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over '024 in view of ‘9000, as applied to claims 1 and 5, as above, and further in view of Sethi et al (US 20180049036), henceforth, ‘036.
For claim 7,  ‘024 in view of ‘9000 discloses all limitations of subject matter, as applied to preceding claims 1 and 5, with the exception of following limitations, which are disclosed by ‘036, as follows:
wherein the processor is configured to transmit a message requesting users to vacate the 
reserved spectrum to UEs belonging to the affected groups of users.
 (‘036:  [0062] In various examples, messaging 250, 255, 260, 265, 270, 275, or 280 may be provided by way of wired and/or wireless communications, which may include wired backhaul links, wired device-to-device links, wireless communications links according to various radio access technologies, and so on. Furthermore, indications to vacate a frequency channel may be provided by broadcast, multicast, or unicast communications. For example, the higher-tier user 140-a, the SAS 215, the coordinating device 220, or the base station 105-a may provide a wireless broadcast message that may be received by any device within a coverage area of the providing device. In another example, the higher-tier user 140-a, the SAS 215, the coordinating device 220, or the base station 105-a may provide unique messaging intended for a single device, or for a group of devices (e.g., a subset of the devices of the spectrum sharing network). In some examples, a broadcast indication to vacate a frequency channel may be received by a set of devices of the spectrum sharing network, but may indicate that a subset of the devices need to vacate the channel, wherein the subset may be determined based on the locations of respective devices (e.g., those devices that are close to a higher-tier user, etc.), the type of respective devices (e.g., cells 205 versus UEs 115, etc.), or other criteria. 
It would have been obvious to a person of ordinary skill to have before the date of invention to have combined limitations of ‘036 with those of ‘024 in view of ‘9000 for the advantage of sending a wireless signal comprising control information to change mode of devices.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over '024, as applied to claim 1, as above, and further in view of Stephenne et al (US 20160050670), henceforth, ‘670.
For claim 10,  ‘024 discloses all limitations of subject matter, as applied to preceding claims 1, with the exception of following limitations, which are disclosed by ‘670, as follows:
a first application programming circuitry configured to control the at least one UE; and a second 
application programming circuitry comprising an interface with the first application programming 
circuitry, wherein the second application programming circuitry is configured to interact with a central 
controller of the hierarchical communication system in order to allow the central controller to take over 
control of the at least one UE via the interface with the first application programming circuitry.  
 (‘670:   [0018] FIG. 1 shows an example of a hierarchical control architecture 100 for 
hierarchical control architecture 100 comprises multiple control layers for assessing radio resource requirements of UEs (not shown), controlling network resources,)
It would have been obvious to a person of ordinary skill to have before the date of invention to have combined limitations of ‘670 with those of ‘024 for the advantage of sending a wireless signal comprising control information to change mode of devices.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over '024 in view of ‘670, as applied to claims 1 and 10, as above, and further in view of Reis et al (US 20170171762), henceforth, ‘762.
For claim 11,  ‘024 in view of ‘670 discloses all limitations of subject matter, as applied to preceding claims 1, with the exception of following limitations, which are disclosed by ‘762, as follows:
wherein the first application programming circuitry is coupled to the at least one UE via a decentralized wireless communication network.  
 (‘762:   [0054] an attachment that contains the terminal circuitry is loosely coupled to a mobile device. [0067] localized ( decentralized) manner (contained entirely on the terminal 410, given sufficient processing resources).
It would have been obvious to a person of ordinary skill to have before the date of invention to 
have combined limitations of ‘762 with those of ‘024 in view of ‘670 for the advantage of sending a 
wireless signal comprising control information to change mode of devices.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over '024 in view of ‘670, as 
applied to claims 1 and 10, as above, and further in view of MORTENSEN et al (US 20140254837), henceforth, ‘837.

wherein the second application programming circuitry is configured to interact with the first application programming circuitry via a first external application programming interface (API).  
 (‘837:   [0003] The data communication interface circuitry may comprise a programming interface allowing an external application processor, like a general purpose microprocessor or Digital Signal Processor, to set or modify programmable configuration settings of a signal processor).
It would have been obvious to a person of ordinary skill to have before the date of invention to 
have combined limitations of ‘837 with those of ‘024 in view of ‘670 for the advantage of sending a 
wireless signal comprising control information to change mode of devices.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over '024 in view of ‘670, as 
applied to claims 1 and 10, as above, and further in view of NICHOLS (US 20100070931), henceforth, ‘931.
For claim 13,  ‘024 in view of ‘670 discloses all limitations of subject matter, as applied to preceding claims 1 and 10, with the exception of following limitations, which are disclosed by ‘931, as follows:
wherein the second application programming circuitry is configured to interact with the central controller via a second external application programming interface (API).  
 (‘837:   [0125] specifically in applications programming or circuitry design for mobile phones, could program or otherwise configure a mobile phone to operate and carry out the functions described herein, including the selection detection section 40, the object movement section 42 and the object utilities menu 44 (and any interfacing between the applications and other applications or circuitry. controller 30).
It would have been obvious to a person of ordinary skill to have before the date of invention to 
have combined limitations of ‘931 with those of ‘024 in view of ‘670 for the advantage of sending a 
wireless signal comprising control information to change mode of devices.

Allowable Subject Matter
Claims 3, 8-9 and 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 3;
wherein the processor is configured to: receive a message requesting vacating of the reserved spectrum from the controller of the hierarchical communication system upon a based on the spectrum request indication from the Incumbent; and receive a message making the reserved spectrum available for transmission of the at least one UE from the controller of the hierarchical communication system upon a based on the spectrum availability indication from the Incumbent.  
As recited by claim 8; (Claim 9 depends from claim 8))
wherein the processor is configured to identify groups of users affected by the enforcement into the mode protecting use of the spectrum by the Incumbent based on the spectrum availability indication from the Incumbent.  
As recited by claim 14;
wherein the second application programming circuitry comprises a data stack configured to 
interact with a corresponding data stack of the central controller via the second external API.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vannithamby et al (US 20160094995) discloses A technology that is operable to release a licensed shared access (LSA) spectrum allocation in a communications network is disclosed. In one embodiment, an evolved node B (eNode B) is configured with circuitry configured to receive, from a spectrum release module located in an evolved packet core (EPC) of the communications network, a spectrum release message requesting the eNode B release one or more selected segments of an LSA spectrum. LSA spectrum release parameters are evaluated for releasing the one or more selected segments of the LSA spectrum. A LSA spectrum release schedule is determined based on the LSA spectrum release parameters. Selected secondary cells (SCells) are deactivated in the communications network based on the LSA spectrum release schedule to release the one or more selected segments of the LSA spectrum. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 6 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan, can be reached at telephone number 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/              Primary Examiner, Art Unit 2647